9 F.3d 116
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Alvin CUDJO, Petitioner-Appellant,v.Jack COWLEY, Warden;  Attorney General of the State ofOklahoma, Respondents-Appellees.
No. 93-7059.
United States Court of Appeals, Tenth Circuit.
Oct. 28, 1993.

Before LOGAN, MOORE, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Cudjo, a state inmate and pro se litigant, appeals the dismissal of his petition for habeas corpus relief.  We exercise jurisdiction and affirm.


3
Mr. Cudjo filed his habeas corpus petition challenging his two state court convictions for murder in the first degree.  He asserted ten trial court errors.


4
The district court ultimately dismissed the petition due to Mr. Cudjo's failure to exhaust his state remedies.  The district court specifically ordered that "Petitioner may move to set aside this order if he can show that every single individual claim raised in the instant petition has been raised on appeal and fairly presented to the Oklahoma Court of Criminal Appeals."   The district court also noted this was Mr. Cudjo's second petition seeking federal habeas corpus relief.


5
Mr. Cudjo appeals the order of dismissal.  Mr. Cudjo argues only the alleged errors in state court and fails to even mention, let alone address, his failure to exhaust available state remedies.


6
The law is clear.  A federal court must dismiss a state prisoner's habeas corpus petition unless the state prisoner has first sought full state relief.  Rose v. Lundy, 455 U.S. 509, 510 (1982).  Mr. Cudjo is not entitled to have his habeas corpus petition heard in a federal court unless and until he makes this showing.


7
The judgment of the district court is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3